NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SCOTTSDALE INSURANCE COMPANY,      )
a foreign corporation,             )
                                   )
             Appellant,            )
                                   )
v.                                 )               Case No. 2D18-2343
                                   )
BAY AREA PARTNERS, LTD., a Florida )
Limited Partnership,               )
                                   )
             Appellee.             )
___________________________________)

Opinion filed May 1, 2019.

Appeal from the Circuit Court for Pinellas
County; Patricia A. Muscarella, Judge.

Darius N, Kandawalla and Sabrina Haurin
of Bailey Cavalieri LLC, Columbus, Ohio;
and Laura Besvinick of Stroock & Stroock
& Lavan, LLP, Miami, for Appellant.

William L. Petros and Brett J. Novick of
William Petros Law, Coral Gables, for
Appellee.


PER CURIAM.

             Affirmed.




SILBERMAN, VILLANTI, and SMITH, JJ., Concur.